          Case 20-03237 Document 32 Filed in TXSB on 09/02/20 Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                   §      CASE NO. 18-34658
                                         §
HOUTEX BUILDERS, LLC,                    §      Chapter 11
                                         §
DEBTOR                                   §
________________________________         §      Jointly Administered
                                         §
HOUTEX BUILDERS, LLC, 2203               §
LOOSCAN, LLC, AND                        §
415 SHADYWOOD, LLC,                      §      Adversary No. 20-03237
                                         §
         Plaintiffs,                     §
                                         §
v.                                       §      JURY TRIAL REQUESTED
                                         §
HL BUILDERS, LLC f/k/a/                  §
CD HOMES, LLC AND                        §
ANNA WILLIAMS,                           §
                                         §
         Defendants                      §

                              ANNA WILLIAMS’S MOTION TO
                       RECONSIDER THE COURT’S ORDER DENYING HER
                          MOTION TO WITHDRAW THE REFERENCE

This motion seeks an order that may adversely affect you. If you oppose the motion,
you should immediately contact the moving party to resolve the dispute. If you and
the moving party cannot agree, you must file a response and send a copy to the moving
party. You must file and serve your response within 21 days of the date this was served
on you. Your response must state why the motion should not be granted. If you do not
file a timely response, the relief may be granted without further notice to you. If you
oppose the motion and have not reached an agreement, you must attend the hearing.
Unless the parties agree otherwise, the court may consider evidence at the hearing and
may decide the motion at the hearing.
Represented parties should act through their attorney.
           Case 20-03237 Document 32 Filed in TXSB on 09/02/20 Page 2 of 7




TO THE HONORABLE JEFFREY NORMAN, U.S. BANKRUPTCY JUDGE:

          Anna Williams moves the Court to reconsider its order (Doc. 24) denying her

motion to withdraw the reference (Doc. 9) because state law claims and non-core matters

predominate the Amended Complaint filed by HouTex Builders, LLC, 2203 Looscan Lane,

LLC, and 415 Shadywood, LLC (the Debtors).1 Accordingly, her constitutionally protected

right to a jury trial prevails. The Court can, should, and indeed must reconsider the motion

and, upon reconsideration, recommend that the District Court withdraw the reference as

to the Debtors’ claims.


                                                   REPLY

1.        Black-letter Supreme Court precedent holds that the Bankruptcy Court lacks
          jurisdiction over a state law counterclaim that is not resolved in the process of
          ruling on a creditor's proof of claim.

          The Debtors ask this Court to trample Williams’s right to a jury trial on the pretense

that she waived her constitutionally protected right by filing proofs of claim in the

bankruptcy proceeding. In that effort, they ask the Court to ignore clear precedent from

the United States Supreme Court. In Stern v. Marshall, the U.S. Supreme Court held that

the bankruptcy court lacked authority under Article III to enter final judgment on a

widow's tortious interference counterclaim, which she asserted in response to her stepson's

defamation claim against her bankruptcy estate, even though the counterclaim was a core

proceeding under the Bankruptcy Act. Stern v. Marshall, 564 U.S. 462 (2011). The Court



1
    Williams does not waive her arguments that the Debtors have failed to state a claim against her.
                                                     2
        Case 20-03237 Document 32 Filed in TXSB on 09/02/20 Page 3 of 7




noted that the widow's counterclaim arose under state common law and was between two

private parties, it did not flow from federal statutory scheme and was not matter of public

right, and it would not necessarily be resolved by the process of ruling on her stepson's

proof of claim in the bankruptcy proceedings. Id. at 487-99. The Court distilled the

controlling inquiry: “the question is whether the action at issue stems from the bankruptcy

itself or would necessarily be resolved in the claims allowance process.” Id. at 499. Here,

Williams filed three proofs of claim seeking to recover discrete monies she paid for

fixtures installed at the properties owned by the Debtors, claims totaling less than

$100,000. The Debtors’ claims, in contrast, seek to claw back years of distributions to equity

and reimbursements totaling millions of dollars. Because resolving the claims made in

the proofs of claim would have no bearing whatsoever on the Debtors’ claims, the Court

cannot find that Williams waived her right to a jury trial on the claims by filing her proofs

of claim. The U.S. Supreme Court has clearly held that a bankruptcy court “lack[s] the

constitutional authority to enter a final judgment on a state law counterclaim that is not

resolved in the process of ruling on a creditor's proof of claim.” Id. at 503.

2.     Debtors' case law undermines their position.

       Debtors argue that Williams waived her constitutional rights by filing of a proof of

claim in this bankruptcy proceeding. As the Debtors’ case law makes clear, however,

Williams has only waived her Seventh Amendment right to a jury trial “if the trustee

subsequently objects to the claim or seeks some other affirmative relief relating to the

claim.” In re Endeavour Highrise L.P., 425 B.R. 402, 407–08 (Bankr. S.D. Tex. 2010)
                                              3
        Case 20-03237 Document 32 Filed in TXSB on 09/02/20 Page 4 of 7




(emphasis added).

       This axiom is grounded in the notion that a claimant has only a legal – and not an

equitable – right to trial by jury. The equitable act of filing a claim in a bankruptcy

subjects the claimant to the bankruptcy court’s jurisdiction and disposes of the claimant’s

Seventh Amendment right to a jury trial as to that claim and corollary preference

determinations. Langenkamp v. Culp, 498 U.S. 42, 44 (1990). (“In other words, the

creditor's claim and the ensuing preference action by the trustee become integral to the

restructuring of the debtor-creditor relationship through the bankruptcy court's equity

jurisdiction.” (emphasis added)).

       However, “unless Congress may and has permissibly withdrawn jurisdiction over

that action by courts of law and assigned it exclusively to non-Article III tribunals sitting

without juries, the Seventh Amendment guarantees petitioners a jury trial upon request.”

Granfinanciera v. Nordberg, 492 U.S. 33, 49 (1989) (“Respondent's fraudulent conveyance

action plainly seeks relief traditionally provided by law courts or on the law side of courts

having both legal and equitable dockets.” (emphasis added)). Debtors cite no authority

holding that merely filing a bankruptcy claim absolutely waives the claimant’s Seventh

Amendment right.

       Here, Debtors’ claim against Williams seek to avoid member distributions and

reimbursements to Williams; they do not relate to the discrete monies Williams seeks

through her proofs of claim, which seek to recover monies expended on fixtures installed


                                              4
          Case 20-03237 Document 32 Filed in TXSB on 09/02/20 Page 5 of 7




in the Projects. There is a proper venue in which Debtors may litigate their fraudulent

transfer claims while respecting Williams’s Seventh Amendment right: the District Courts

of Harris County or, in the alternative, in the District Courts for the Southern District of

Texas.

3.       Debtors’ only viable claim is a state law fraudulent transfer claim.

         Debtors’ current Adversary Complaint, as amended (Doc. 18), purports to bring

claims under 11 U.S.C §§ 548(a), 544(b), & 550(a). But where those statutes address

avoiding transfers of the debtor’s funds or assets, the Debtors here seek to avoid member

distributions and reimbursements made by CD Homes to Williams. Williams has moved

to dismiss those claims.

         The Debtors bring state law fraudulent transfer claims that are wholly unrelated

to Williams’ claims in the bankruptcy. As explained above, the Bankruptcy Court does not

have jurisdiction to resolve this dispute. This adversary proceeding concerns a dispute

between Texas entities and a Texas individual over distributions and reimbursements to

that individual from another Texas entity. Accordingly, the Court should abstain from

hearing this proceeding and allow a Texas court to hear the case. In the alternative, the

District Court should withdraw the reference and preserve Williams’s Seventh

Amendment right.

4.       The Court exceeded its powers when it denied Williams’s motion to withdraw the
         reference rather than issue findings and a recommendation to the District Court.

         Alternatively, the Court should reconsider its order on purely procedural grounds.

                                               5
        Case 20-03237 Document 32 Filed in TXSB on 09/02/20 Page 6 of 7




Under the controlling guidelines, the Bankruptcy Court lacks authority to enter orders on

a Motion to Withdraw the Reference; it is only permitted to prepare findings of fact and

conclusions of law and to issue its recommendation as to whether the District court should

grant or deny the motion. Southern District of Texas General Order No. 2011-12 (“Motions

to withdraw the reference must be first submitted to the bankruptcy judge for a

recommendation to the district court.”). Accordingly, and at a minimum, the Court should

withdraw its order, issue findings of fact and conclusions of law, and issue its

recommendation to the District Court.


                                       CONCLUSION

       Anna Williams asks this Court to reconsider its order denying the motion to

withdraw the reference and, upon reconsideration, prepare a recommendation to the

district court that it withdraw the reference as to all claims and issues in this adversary

proceeding, permitting the parties to adjudicate this action in district court, to abstain

from exercising jurisdiction over this matter, to grant her constitutional right to a trial by

jury as to all issues so triable, and for any other relief to which she is entitled.

                                            Respectfully submitted,

                                                    /s/ John H. McFarland
                                            John H. McFarland
                                            Texas State Bar No. 00794270
                                            Federal ID No. 19423
                                            jmcfarland@jmlawyers.com
                                            JOYCE + MCFARLAND LLP
                                            712 Main Street, Suite 1500
                                            Houston, Texas 77002
                                               6
       Case 20-03237 Document 32 Filed in TXSB on 09/02/20 Page 7 of 7




                                         Tel 713.222.1114 | Fax 713.513.5577

                                         ATTORNEYS FOR DEFENDANT
                                         ANNA WILLIAMS




                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion was forwarded
by ECF on September 2, 2020 to the parties listed below.

      Charles M. Rubio | crubio@parkinslee.com
      Parkins Lee & Rubio LLP
      50 Main St. Suite 1000
      White Plains, NY 10606
      Tel 212.763.3331
      Cell 646.419.0181
      Fax 212.763.3399

      Brian Hogue | Brian.hogue@diamondmccarthy.com
      Diamond McCarthy LLP
      Two Houston Center
      909 Fannin, Suite 3700
      Houston, TX 77010

      Richard L. Fuqua | rlfuqua@fuqualegal.com
      Fuqua & Associates, P.C.
      8558 Katy Freeway, Suite 119
      Houston, Texas 77024
      Tel 713.960.0277 | Fax 713.960.1064


                                                      /s/ John H. McFarland
                                                John H. McFarland




                                            7
